LIVINGSTON, Chief Justice.
Petitioner’s application for rehearing filed in the Court of Appeals was overruled by that court on February 19, 1952. The petition for writ of certiorari was received and filed' by the clerk of this court on March 6, 1952, sixteen days after the ruling on application for rehearing. Rule 44 of the Rules of Practice of this court, Code 1940, Tit. 7, Appendix, provides for the filing of such petitions within fifteen days. Troup v. State, 248 Ala. 143, 26 So.2d 622; Oliver v. State, 256 Ala. 295, 54 So.2d 618. Furthermore, it appears that the petition is not filed on transcript paper as provided by Rule 36 of said rules.
The petition for certiorari will therefore be stricken. Peterson v. State, 248 Ala. 179, 27 So.2d 30; Johns v. Thomas H. Vaughn & Co., 251 Ala. 489, 38 So.2d 21; Oliver v. State, supra.
All the Justices concur, except GOOD-WYN, J., not sitting.